DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a divisional of Application 16/292,811 (now 10,786,574), filed 5 March 2019, which is a continuation of application 15/067,677 filed 11 March 2016 which is a continuation of PCT/2015/000302 filed 23 December 2015. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/096,148 filed 23 December 2014.

Election/Restrictions
Applicant’s election of the following species in the reply filed on 16 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The Applicant has elected nonaethylene glycol monodecyl ether (first component), 1-methyl-2-pyrrolidinone (second component), ethanol (C2-10alkyl alcohol), linoleic acid (organic acid), and ketoprofen (therapeutic agent). Claims 10-19 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 May 2022.

Status of the Claims
Claims 1-35 are pending.
Claims 10-19 and 25-27 are withdrawn.
Claims 1-9, 20-24, and 28-35 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 20-24, and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zurdo Schroeder et al. (US 2007/0248658 A1) in view of Trommer et al. (Skin Pharmacol Physiol 2006, 19, pgs 106-121) in view of Shantha et al. (US 2009/0311311).
The Applicant claims, in claim 1, a composition comprising a first component (elected as nonaethylene glycol monodecyl ether), a second component (elected as 1-methyl-2-pyrrolidinone), a C2-10 alkyl alcohol (elected as ethanol), an organic acid having 1-25 carbons (elected as linoleic acid), a therapeutic agent (elected as ketoprofen), and optionally water. Claim 2 requires the therapeutic to be an NSAID. In claims 3-4, the composition further comprises a salt such as sodium chloride. Claims 5-9 recite limitations narrowing the first component to nonaethylene glycol monodecyl ether. Claims 20-24 recite limitations narrowing the second component to 1-methyl-2-pyrrolidinone. In claim 28, the alcohol can be ethanol. Claims 29-30 recite limitations narrowing the organic acid to linoleic acid. Claim 31 combines the aforementioned elected species into one composition. In claims 32-33 specific amounts of each agent, including water) are recited. It is noted that the Applicant has defined the term "about" to be +/- 10% however in the same definition has shown that +40%/-50% is also a suitable definition [0009]. Claim 34 limits the form of the composition to a gel, patch, lotion, cream, spray, emulsion, or dispersion. Claim 35 requires a second therapeutic agent.
Zurdo Schroeder teaches a composition useful for applying as pharmaceutical preparations for dermal or transdermal administration and can be applied on the skin in liquid form (abstract) [0002]. More specifically, the composition can be in the form of a solution, emulsion, or suspension (claim 9), a spray [0090], or a patch (claim 24). The composition can comprise active agents selected from the list including polidocanol (i.e. nonaethylene glycol monododecyl ether), ketoprofen, and many other topical corticosteroids, antiseptics, antihistamines, antifungals, antibiotics, and others as well as pharmaceutically acceptable salts thereof that are useful for dermal or transdermal application [0054-0076]. One additional agent suggested is benzoyl peroxide, a well-known antiseptic agent [0076]. It is noted that dermal application means application to the skin whereas transdermal application means application across the skin barrier. In both methods of administration, the composition is being applied in the same way to the skin, the difference being the additional agents present to assist in the active agent crossing the skin layers. Regarding the amount of active, Zurdo Schroeder teaches using a concentration of active depending on the level of active agent to be achieved and depending on the skin permeation thereof [0078]. As guidance, Zurdo Schroeder teaches a suitable range as being 0.01-30% [0078]. In addition to active agents, the composition can comprise oleic acid, N-methyl pyrrolidone, or combinations thereof, as the permeation enhancers [0086] in the range of 0.01-15% [0087]. Solvents such as ethanol can also be used which also have permeation properties as well as water [0080, 0088]. A suitable range of ethanol for use with an active agent and a permeation enhancer is from 22-99.8% [0109].
Zurdo Schroeder does not teach a single example comprising all of the required species in one location nor does it teach using a salt such as sodium chloride. Zurdo Schroeder does not teach the elected species of linoleic acid.
Trommer teaches that topically (transdermally and dermally) applied drugs need to penetrate the skin and that many drugs do not have the ability to permeate the stratum corneum without enhancers (abstract). Among suitable fatty acid permeation enhancers, Trommer teaches that oleic acid and linoleic acid both provide an enhancing effect using different active agents such as ketorolac tromethamine and butyl paraben (pg 114, ¶7 – pg 115, ¶1).
Shantha teaches transdermal delivery devices comprising therapeutic agents and identifies, as antiseptics, the agents of chlorhexidine gluconate, iodine, and sodium chloride [0020] (claim 16).
It would have been prima facie obvious to prepare a composition comprising a combination of water, ethanol (22-99.8%, oleic acid (0.01-15%), NMP (0.01-15%), polidocanol (0.01-30%), and antiseptics or antibiotics (active agent(s)- 0.01-30%). Regarding the combination of agents, the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, Zurdo Schroeder does not provide any motivation to select this specific combination of water, ethanol, oleic acid, NMP, polidocanol, and ketoprofen anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of active agents (such as ketoprofen and polidocanol), permeation enhancers (such as oleic acid and NMP), and solvents (such as ethanol and water) from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition would comprise ketoprofen, NMP, polidocanol, ethanol, oleic acid, and water as a transdermal liquid composition (spray or emulsion) applied to the skin which addresses the instant claims. 
Regarding the specific selection of active agent, permeation enhancer, and solvent from Zurdo Schroeder, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). 
Regarding the specific limitations of the instant claims requiring the composition to comprise a salt such as sodium chloride, Shantha teaches that sodium chloride is a  suitable antiseptic agent useful in transdermal applications. Since Zurdo Schroeder is broad as to any antiseptic agent, it would have been obvious to further include sodium chloride in the composition already comprising ketoprofen, NMP, polidocanol, ethanol, oleic acid, antibiotics, and water. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
Regarding instant claims 32-33, Zurdo Schroeder teaches ranges of the permeation enhancers and active agents which overlap or encompass the ranges or values claimed (wherein the broad definition of “about” provided by the Applicant is considered). Regarding the ethanol and water amounts, these agents are taught as being solvents. In addition, antiseptic agents (such as sodium chloride), ketoprofen, and polidocanol are taught as being active agents, the concentration of which can be varied based on the desired level of activity to be achieved. That being said and in lieu of objective evidence of unexpected results, the amounts of solvent and of active agent can be viewed as variables which achieve the recognized result of solubilizing the composition (in the case of the solvent) and providing the desired level of active agent to treat a selected condition (in the case of the active agent). The optimum or workable range of each can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Thus, it would have been obvious to use linoleic acid in place of oleic acid in Zurdo Schroeder because Trommer teaches both agents as being suitable alternative permeation enhancers in transdermal systems. Accordingly, claims 1-9, 20-24, and 28-35 are rejected as being obvious over the prior art.

Claims 1-9, 20-24, 25-29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2016/0136278 A1; filed 10 June 2014 and available as art under 35 USC 102A2) in view of Shantha et al. (US 2009/0311311).
See above for a description of the claims.
Masuda teaches a composition for external use comprising NMP and a surfactant (abstract) [0001, 0004, 0014, 0022]. Regarding the surfactant, Masuda teaches using fatty acid monoglycerides to which polyoxyethylene is added (0.1-10%) [0028-0036] in a 20:1 to 1:20 ratio with NMP [0037]. The composition can further comprise one or more therapeutic agents (i.e. effective component) [0023] such as ketoprofen [0023], an antiseptic agent, and/or a fatty acid such as oleic acid (1-15%) [0038-0039]. In addition, the composition can comprise ethanol, as the solvent [0040]. In one embodiment, Masuda teaches a composition comprising polyoxyethylene (10) lauryl ether (1.5%), NMP (5%), and ethanol (10%) [0047]. In another embodiment the surfactant is polyoxyethylene (9) lauryl ether (aka nonaethylene glycol monodecyl ether) [0054]. In another embodiment, lactic acid is further included in the composition (Table 13).
Masuda does not teach an embodiment comprising a salt, nonaethylene glycol monodecyl ether, and NMP along with an alcohol and an organic acid nor does it teach the specific percentages of instant claims 32-33.
Shantha teaches transdermal delivery devices comprising therapeutic agents and identifies, as antiseptics, the agents of chlorhexidine gluconate, iodine, and sodium chloride [0020] (claim 16).
It would have been prima facie obvious to prepare a composition comprising NMP and polyoxyethylene (9) lauryl ether in a range of 20:1 to 1:20 ratio wherein the latter is present in 0.1-10%. Regarding the additional species (alcohol and organic acid), the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, Masuda does not provide any motivation to select this specific combination of alcohol, organic acid, ketoprofen, and additional active agent along with NMP and polyoxyethylene (9) lauryl ether, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of essential components (such as oleic acid and ketoprofen) and alcohols (such as ethanol) to combine with the NMP and nonaethylene glycol monodecyl ether mixture from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition would comprise ketoprofen, NMP, nonaethylene glycol monodecyl ether, ethanol, and oleic acid which addresses instant claims 1-9, 20-24, and 25-29. The composition is designed for external use, so it would have been obvious to form it into a gel or lotion, addressing instant claim 34.
Regarding claims 32-33, Masuda teaches a wide range of acceptable amounts of agents. For example, ethanol is taught as being a solvent and is exemplified as being used in 10%, in several examples (see Table 1, for example). That being said and in lieu of objective evidence of unexpected results, the amount of ethanol can be viewed as a variable which achieves the recognized result of solubilizing the composition. The optimum or workable range of ethanol can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). The acid can be in the 1-15% range. The surfactant can be in the 0.1-10% range. NMP being in a 10:1 ratio with the surfactant arrives at amounts of 0.5% NMP and 5% surfactant. According to the examples, water makes up the remainder. 
Regarding the specific limitations of the instant claims requiring the composition to comprise ketoprofen and/or a salt such as sodium chloride, Shantha teaches that both sodium chloride is a suitable antiseptic agent useful in transdermal applications. Since Masuda is broad as to any antiseptic agent, it would have been obvious to further include sodium chloride in the composition already comprising ketoprofen, NMP, nonaethylene glycol monodecyl ether, ethanol, oleic acid, antiseptics, and water. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Claims 1-9, 20-24, 25-29, and 35 are accordingly rejected as being obvious over the prior art.

Claims 1, 3, 5-9, 28-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0272666 A1; filed 30 October 2013 and available as art under 35 USC 102A2).
For a description of the claims, see the above rejections. It is noted that the particular arrangement of elected species was not found in this reference but alternative species that read on the instant claims are addressed.
Wang teaches a composition that can comprise water, ethanol, acetic acid, ethyl acetate, surfactant, a contrast agent, and combinations thereof [0016, 0020]. Regarding the surfactant, it can be selected from the group comprising PEG sorbitan monolaurate (aka a sorbitan derivative), PEG oleyl ether, PEG lauryl ether (aka nonaethylene glycol monododecyl ether), and salts of any organic acid [0018]. The surfactant can be present in 0.1-80% [0042]. The composition can further comprise a fatty acid such as linoleic acid [0019] and one or more therapeutic agents including iodine in 2-25% [0020, 0044]. In one embodiment ethanol (2-99%), water, and ethyl acetate (2-85%) are blended [0069]. In another, acetic acid (1-100%) is blended with water (remainder) [0059]. The overall formulations can be in the form of emulsions or suspensions, as required in instant claim 36 [0096].
Wang does not teach a single embodiment comprising all of the required species.
It would have been prima facie obvious to prepare a composition comprising a combination of water, ethanol, linoleic acid, ethyl acetate, iodine, and surfactant wherein the surfactant is either a sorbitan derivative or a polyoxyethylene ether fatty alcohol. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). Further including an additional therapeutic agent in place of iodine and preparing as an emulsion addresses instant claims 1, 3, 5-9, 28-30, and 34-35.
Regarding instant claims 32-33, Wang teaches broad ranges of each of the components all of which overlap with the claimed amounts except for the ethyl acetate amount in claim 35. It would have been obvious to combine the various combinations taught by Wang into a single composition that reads on the instant claims. Generally, it is prima facie obvious to combine/substitute two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. (see MPEP § 2144.06; In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). Regarding the ethyl acetate amount, this agent is known as being a solvent and Wang teaches it as being a component in an azeotropic composition [0067]. That being said and in lieu of objective evidence of unexpected results, the amount of ethyl acetate can be viewed as a variable which achieves the recognized result of preparing an azeotropic composition or for imparting desired solubility onto the overall composition. The optimum or workable range of ethyl acetate can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). Accordingly, claims 1, 3, 5-9, 28-30, and 32-35 are rejected as being obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, 20-24, and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,687,528. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘528 claims are towards a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidone, ethanol, linoleic acid, insulin, water, and an antimicrobial agent (claims 1-7). The claims are also towards a method of administering the composition to the skin thus implying a gel, liquid, cream, or similar formulation. Claims 1-6 of ‘528 patent are broader than the claimed composition since no amounts of each agent are claimed but narrower regarding the selection of a therapeutic agent. That being said, since the ‘528 claims are broad to any amount of agent including those that fall within the scope of the instant claims, the composition of ‘528 can be envisaged as a species of the instant claims. It is noted that "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus (see MPEP 2131.02 (I)). As such, claims 1, 5-9, 20-24, and 28-35 are rejected as being obvious over the issued ‘528 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613